DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 05/16/2022 have been presented for examination. In the amendments, Claim 1 was amended to recite (see, emphasis), “a method executed by a stationary entity of a mobile communication system or a vehicle for determining a duplex resource scheme for a localized communication in the mobile communication system...”. Further, claim 10 was amended to recite, “wherein the method is executed by the stationary network entity of the mobile communication system being co-located with a traffic-light system of the intersection” and to remove "wherein the method is executed by a stationary network entity of the mobile communication system, which was an optional feature in the previously filed claims. It is noted that the scopes of the claims have been changed by the newly amended features. Since it would require further search and/or consideration, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.
Further, it is noted that the amended features to claim 1 are still disclosed in the prior art of record, as set forth below. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered. 

With regard to the objection to Claims, Applicant’s arguments filed 05/16/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

With regard to the double patenting rejections, Applicant’s arguments filed 05/16/2022 in view of the amendments have been fully considered but are moot. Although Applicant requested that the double patenting rejection be in abeyance pending a final disposition of the claims, the double patenting rejections have not been withdrawn and will be maintained until a terminal disclaimer is filed or amendments are made so that the claims can be patentably distinct from the reference claim(s).

With regard to the 103 rejections, Applicant’s arguments filed 05/16/2022 have been fully considered in view of the amendments but they are not persuasive for at least reasons set forth below.

On pages 7-8 of Remarks, Applicant argued: 
In claim 1, the information related to planned maneuvers of a plurality of vehicles is obtained, and an amount of radio resources required for a communication of the plurality of vehicles is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles, and the duplex resource scheme is determined based on the predicted amount of radio resources required for the communication of the plurality of vehicles. The combination of Takacs, Mueck, and Moghe fails to teach these features. Takacs fails to teach obtaining information related to planned maneuvers of a plurality of vehicles and predicting an amount of radio resources required for a communication of the plurality of vehicles based on the obtained information related to the planned maneuvers of the plurality of vehicles. ...
Takacs teaches reserving resources for a single UAV Takacs discloses identifying the network cells along the flight path of a specific UAV and reserving resources for the specific UAV in network cells. There is no teaching in Takacs that information related to planned maneuvers of a plurality of vehicles is obtained and the amount of radio resources required for the plurality of vehicles is predicted based on the planned maneuvers of the plurality of vehicles. Takacs merely discloses that the flight path of a specific UAV is determined and resources for
the specific UAV is allocated along the flight path of the specific UAV. Takacs fails to teach
obtaining information related to planned maneuvers of a plurality of vehicles and predicting the
amount of radio resources required for a communication of the plurality of vehicles based on
the planned maneuvers of the plurality of vehicles.
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s arguments, Takacs clearly teaches, obtaining information related to planned maneuvers of a plurality of vehicles [FIG. 6; ¶0065-0069, at step 602, (3GPP LCS system 100B of air traffic system 100) generates/obtains flight information describing a flight path (i.e., planned maneuvers; note that the flight path information includes a set of velocities, a set of altitudes, as set of headings/directions, etc.) of the UAV (i.e., vehicle); note that UAV can be more than one (in plural) (see, ¶0028)] and predicting the amount of radio resources required for a communication of the plurality of vehicles based on the planned maneuvers of the plurality of vehicles [FIG. 6; ¶0065 and 0072-0079, at steps 604 and 606, (3GPP LCS system 100B of the air traffic system 100) determines/predicts a set of network resources for the UAV at the area based on the received information related to the flight path], as stated in the previous office action. Regarding the feature, “a plurality of vehicles”, it should be noted that FIG. 1 and ¶0028 of Takacs describe a plurality of UAVs 104 in communication with the 3GPP LCS system 100B (i.e., mobile communication system) and the UAV 104 with reference to FIG. 6; ¶0065-0069 does not necessarily be limited to a single UAV, but could be more than one UAV. 

On pages 8-9 of Remarks, Applicant argued: 
In addition, as Examiner indicates, Takacs fails to teach determining the duplex scheme based on the predicted amount of radio resources required for the communication of the plurality of vehicles. These gaps are not filled by Mueck or Moghe. ...  
Mueck merely discloses dynamically changing the duplexing scheme based on certain
criteria such as mobile terminal positioning, mobile terminal access channel properties (e.g., channel state), mobile terminal type (i.e., specific make and/or model), current mobile terminal status information, mobile terminal application and other operational requirements. See, Mueck par. [0 107]. Mueck fails to teach determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles. Mueck fails to teach predicting the amount of radio resources required for supporting the  communication of the plurality of vehicles and determining the duplex scheme based on the predicted amount of radio resources required for the communication of the plurality of vehicles. ... 
As stated above, Takacs merely teaches reserving resources for a single UAV. Takacs teaches identifying the network cells along the flight path of a specific UAV and reserving resources for the specific UAV in network cells. Takacs fails to teach obtaining information related to planned maneuvers of a plurality of vehicles and predicting the amount of radio resources required for a communication of the plurality of vehicles based on the planned maneuvers of the plurality of vehicles. Mueck merely discloses dynamically changing the duplexing scheme based on certain criteria. Mueck fails to teach determining the duplex  scheme based on the amount of radio resources required for the communication of the plurality of vehicles.
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments “Mueck fails to teach determining the duplex scheme
based on the amount of radio resources required for the communication of the plurality of
vehicles.” against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, 
Mueck is only applied to cure deficiencies of Takacs for “determining the duplex resource
Scheme”, not for the feature, as a whole, “determining a resource scheme based on the amount of radio resources required for the communication of the plurality of vehicles“ since Takacs clearly teaches, determining a resource scheme based on the amount of radio resources required for the communication of the plurality of vehicles [FIG. 6; ¶0065 and 0082-0087, at steps 608 and 610, (the 3GPP LCS system 100B of the air traffic system 100) reserves the set of network resources based the determined set of network resources for the UAV at the area by determining one of steps 608A to 608B (i.e., resource reserving scheme)].

On page 9 of Remarks, Applicant argued: 
Examiner cites Moghe for disclosing resource preparation at an intersection. Moghe discloses predicting a path of the vehicle based on the travel information and informs the next
resource node to operate the real-time resources for the vehicle for the predicted time of arrival.
However, Moghe fails to disclose or teach obtaining information related to a plurality of planned maneuvers of a plurality of vehicles, predicting the amount of radio resources required for supporting the communication of the plurality of vehicles based on the planned maneuvers
of the plurality of vehicles, and determining the duplex scheme based on the amount of radio
resources required for the communication of the plurality of vehicles. The combination of Takacs, Mueck, and Moghe fails to teach obtaining information related to a plurality of planned maneuvers of a plurality of vehicles, predicting the amount of radio resources required for supporting the communication of the plurality of vehicles based on the planned maneuvers of the plurality of vehicles, and determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles.
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that Takacs and Moghe in combination teaches, “the information related to planned maneuvers of a plurality of vehicles is obtained, and the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles”, as discussed above, but Moghe is not applied for this feature. Therefore, Takacs, Mueck and Moghe in combination, teaches the above-mentioned feature, “a plurality of planned maneuvers of a plurality of vehicles, predicting the amount of radio resources required for supporting the communication of the plurality of vehicles based on the planned maneuvers of the plurality of vehicles, and determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles”.

On page 9 of Remarks, Applicant argued:
Claim 1 and its dependent claims are not obvious over Takacs, Mueck, and Moghe. Claims 12-16 include similar limitations as claim 1. Therefore, claims 12-16 are not obvious over Takacs, Mueck, and Moghe for at least the reasons stated above.
In response to the above Applicant’s argument, the Examiner respectfully disagrees. 
Since claim 1 is unpatentable over the cited references as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are unpatentable for the reasons as set forth below. Since claims 12-16 recite similar features to claim 1 without further patentable features, claims 12-16 are unpatentable in view of the same reasons set forth above regarding claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        



/Ian N Moore/            Supervisory Patent Examiner, Art Unit 2469